EXAMINER'S AMENDMENT
The following amendments to the claims have been authorized by Applicant’s Representative, Deborah Ku (Reg. No. 75,675), in an interview held 5/19/2022. The following Examiner’s amendments place the application in condition for allowance.
“1-20.	(Canceled)  

21.	(Currently Amended) A computer-implemented method for dynamically selecting a connection path between a client device and a server, the method comprising:
receiving, over a network at the server, a connection request from the client device, the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth;
authenticating, by the server, the connection request from the client device by determining that (i) an IP address of the client device is a previously-registered IP address stored in an authentication table or (ii) a copy of a digital certificate associated with the client device is stored in the authentication table;
determining, by the server, a first connection path from a plurality of connection paths for the client device based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points;
transferring data between the client device and the server using the first connection path; 
determining, by the server, a second connection path of the plurality of connection paths for the client device based on additional call-backs into the protocol stack; and
in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to [[a]] the second connection path of the plurality of connection paths.

22.	(Previously Presented)  The method of claim 21, further comprising:
receiving, at the server, a web request from the client device;
retrieving, by the server, a web request response based on the web request from the client device;
determining, by the server, a return connection path from a connection database; and
transmitting, by the server, the web request response via the determined return connection path.

23.	(Previously Presented)  The method of claim 22, wherein determining the return connection path includes:
determining, by the server, whether the return connection path is available based on criteria associated with the return connection path.

24.	(Canceled)  

25.	(Previously Presented)  The method of claim 22, wherein determining the return connection path includes:
monitoring the plurality of connection paths to determine a bandwidth of each connection path; and
selecting, by the server, a connection path with a highest bandwidth.

26.	(Previously Presented)  The method of claim 21, wherein authenticating the connection request from the client device includes:
determining, by the server, whether the client device has previously connected to the server.

27.	(Previously Presented)  The method of claim 21, wherein the network congestion includes latency and bandwidth measurements.

28.	(Currently Amended)  A system for dynamically selecting a connection path between a client device and a server, the system including:
a data storage device storing instructions for dynamically selecting the connection path between the client device and the server; and
the server comprising a processor configured to execute the instructions to perform operations including:
receiving, over a network, a connection request from the client device, the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth;
authenticating the connection request from the client device by determining that (i) an IP address of the client device is a previously-registered IP address stored in an authentication table or (ii) a copy of a digital certificate associated with the client device is stored in the authentication table;
determining a first connection path from a plurality of connection paths for the client device based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points;
transferring data between the client device and the server using the first connection path; 
determining, by the server, a second connection path of the plurality of connection paths for the client device based on additional call-backs into the protocol stack; and
in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to [[a]] the second connection path of the plurality of connection paths.

29.	(Previously Presented)  The system of claim 28, wherein the processor is further configured to execute the instructions to perform further operations including:
receiving a web request from the client device;
retrieving a web request response based on the web request from the client device;
determining a return connection path from a connection database; and
transmitting the web request response via the determined return connection path.

30.	(Previously Presented)  The system of claim 29, wherein determining the return connection path includes:
determining whether the return connection path is available based on criteria associated with the return connection path.

31.	(Previously Presented)  The system of claim 29, wherein the processor is further configured to execute the instructions to perform further operations including:
monitoring the first connection path for changes in the first connection path.

32.	(Previously Presented)  The system of claim 29, wherein determining the return connection path from the plurality of connection paths includes:
monitoring the plurality of connection paths to determine a bandwidth of each connection path; and
selecting a connection path with a highest bandwidth.

33.	(Previously Presented)  The system of claim 28, wherein authenticating the connection request from the client device includes:
determining whether the client device has previously connected to the server.

34.	(Previously Presented)  The system of claim 28, wherein the network congestion includes latency and bandwidth measurements.

35.	(Currently Amended)  A non-transitory computer-readable storage medium storing program instructions for dynamically selecting a connection path between a client device and a server, wherein when executed by the server, the program instructions are configured to cause the server to perform operations including:
receiving, over a network, a connection request from the client device, the network including a plurality of access points, each of the plurality of access points associated with a different bandwidth;
authenticating the connection request from the client device by determining that (i) an IP address of the client device is a previously-registered IP address stored in an authentication table or (ii) a copy of a digital certificate associated with the client device is stored in the authentication table;
determining a first connection path from a plurality of connection paths for the client device based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points;
establishing a virtual tunnel between the client device and the server based on the first connection path;
transferring data between the client device and the server using the first connection path; 
determining, by the server, a second connection path of the plurality of connection paths for the client device based on additional call-backs into the protocol stack; and
in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to [[a]] the second connection path of the plurality of connection paths.

36.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 35, wherein the program instructions are configured to cause the server to further perform operations including:
receiving a web request from the client device;
retrieving a web request response based on the web request from the client device;
determining a return connection path from a connection database; and
transmitting the web request response via the determined return connection path.

37.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 36, wherein determining the return connection path includes:
determining whether the return connection path is available based on criteria associated with the return connection path.

38.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 35, wherein the program instructions are configured to cause the server to further perform operations including:
monitoring the first connection path for changes in the first connection path.

39.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 36, wherein determining the return connection path includes:
monitoring the plurality of connection paths to determine a bandwidth of each connection path; and
selecting a connection path with a highest bandwidth. 

40.	(Previously Presented)  The non-transitory computer-readable storage medium of claim 35, wherein the network congestion includes latency and bandwidth measurements.

41.	(Canceled)”
Allowable Subject Matter
Claims 21 – 23 and 25 – 40 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 21, 28, and 35 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to claim 21 as the representative claim.
Claim 21 teaches a computer-implemented method for dynamically selecting a connection path between a client and a server. Claim 21 specifically teaches determining, by the server, a first connection path from a plurality of connection paths for the client device based on a network congestion within the network, the network congestion determined by call-backs into a protocol stack, wherein each of the plurality of connection paths is a wireless connection via one of the plurality of access points, transferring data between the client device and the server using the first connection path, determining, by the server, a second connection path of the plurality of connection paths for the client device based on additional call-backs into the protocol stack, and in response to detecting a change in the first connection path, automatically rerouting the transferring of data between the client device and the server to the second connection path of the plurality of connection paths.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious the claimed invention considered as a whole. 
Applicant’s arguments, found on page 13 of Remarks dated 4/12/2022, wherein Applicant alleges the subject matter of dependent claim 41 (amended into independent claim 21 herein) is not disclosed or suggested by the prior art of record, have been fully considered and found persuasive. The prior art fails to teach claim 21, presently amended herein, when considered as a whole. As such, the claimed invention is allowed over the prior art. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 5712703631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454                 

/GLENTON B BURGESS/               Supervisory Patent Examiner, Art Unit 2454